          Case 2:15-cr-00205-TLN-EFB Document 133-1 Filed 02/03/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-00205-TLN-EFB
11
                                 Plaintiff,            [PROPOSED] ORDER PERMITTING FILING BY
12                                                     MARCH 2, 2020
                            v.
13
     MATTHEW MULLER,                                   COURT: Hon. Edmund F. Brennan
14
                                 Defendant.
15

16
            Having reviewed and considered the United States’ motion, it is hereby ORDERED that the
17
     Government may file a motion to dismiss and a response to defendant’s Jan. 27, 2020 filings (Dkt. 130-
18
     132) by March 2, 2020.
19

20
      Dated:
21
                                                            EDMUND F. BRENNAN
22                                                          United States Magistrate Judge

23                                                              ______________________

24

25

26

27

28


      ORDER GRANTING STAY                               1
